        Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 1 of 12




 J. Kevin West (ISB No. 3337)
 KWest@parsonsbehle.com
 Dylan A. Eaton (ISB No. 7686)
 DEaton@parsonsbehle.com
 Bryce Jensen, ISB #10324
 bjensen@parsonsbehle.com
 Parsons, Behle & Latimer
 800 W. Main Street, Suite 1300
 Boise, Idaho 83702
 Telephone: (208) 562-4900
 Facsimile: (208) 562-4901
 (Counsel for Defendants Corizon Inc., Scott
 Eliason, Murray Young, and Catherine
 Whinnery)


                                IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF IDAHO

  ADREE EDMO,                                      CIVIL ACTION FILE

                   Plaintiff,                      NO. 1:17-cv-151-BLW

  v.                                               DECLARATION OF APRIL DAWSON,
                                                   M.D. IN SUPPORT OF DEFENDANTS’
  IDAHO DEPARTMENT OF                              EXPEDITED MOTION TO STAY
  CORRECTION; HENRY ATENCIO, in his                ORDER REQUIRING DEFENDANTS
  official capacity; JEFF ZMUDA, in his            PROVIDE ALL PRE-SURGICAL
  official capacity; AL RAMIREZ, in his            TREATMENTS AND RELATED
  official capacity; HOWARD KEITH                  COROLLARY APPOINTMENTS OR
  YORDY, in his official and individual            CONSULTATIONS NECESSARY FOR
  capacities; CORIZON, INC.; SCOTT                 GENDER CONFIRMATION SURGERY
  ELIASON; MURRAY YOUNG; RICHARD                   [DKT. 225] PENDING APPEAL
  CRAIG; RONA SIEGERT; CATHERINE
  WHINNERY; AND DOES 1-15;
               Defendants.




DECLARATION OF APRIL DAWSON, M.D. IN SUPPORT OF DEFENDANTS’ EXPEDITED MOTION TO
STAY ORDER REQUIRING DEFENDANTS PROVIDE ALL PRE-SURGICAL TREATMENTS AND
RELATED COROLLARY APPOINTMENTS OR CONSULTATIONS NECESSARY FOR GENDER
CONFIRMATION SURGERY [DKT. 225] PENDING APPEAL - 1
4844-3823-0442v3
        Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 2 of 12



         I, April Dawson, declare as follows:

         1.        I am more than eighteen years of age and I am legally competent to make this

declaration. I have personal knowledge of the facts set forth herein and can testify as to the truth

of the statements contained herein if called upon as a witness at the trial of this action.

         2.        By way of background, I graduated from the Loma Linda University School of

Medicine, Loma Linda, California, in 1987. In 1988, I completed an internship in preliminary

medicine at the Medical Center of Delaware, Newark, Delaware. I also completed a residency in

general preventative medicine and public health at Loma Linda University in 1993. I am board

certified in general preventive medicine and public health by the American College of Preventive

Medicine. I obtained my Idaho medical license in August 2005.

         3.        On August 15, 2005, I commenced employment with Correctional Medical

Services, Inc. (“CMS”), which provided medical services to inmates in the custody of the Idaho

Department of Corrections (“IDOC”). From August 15, 2005, through April 12, 2009, I was

employed as the Regional Medical Director (“RMD”) for CMS for the State of Idaho. From April

12, 2009 to December 31, 2012, I continued in my role as an independent contract physician for

CMS at certain IDOC facilities. It is my understanding that CMS then merged with another

company to form Corizon entities. Corizon, LLC, is now the private corporation that provides

certain medical services to inmates in the custody of IDOC. From January 1, 2013 to June 30,

2017, I was directly employed as a physician by Corizon. As of May 13, 2019, I have been

employed by Corizon as the RMD. Therefore, my work providing medical care in Idaho prisons

generally goes back about 14 years.

         4.        I have been employed by Corizon as the RMD since May 2019.

DECLARATION OF APRIL DAWSON, M.D. IN SUPPORT OF DEFENDANTS’ EXPEDITED MOTION TO
STAY ORDER REQUIRING DEFENDANTS PROVIDE ALL PRE-SURGICAL TREATMENTS AND
RELATED COROLLARY APPOINTMENTS OR CONSULTATIONS NECESSARY FOR GENDER
CONFIRMATION SURGERY [DKT. 225] PENDING APPEAL - 2
4844-3823-0442v3
        Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 3 of 12



         5.        As the RMD, I am familiar with Plaintiff Ms. Edmo’s medical chart at the prison

and her treatment and care.

         6.        On Monday, October 21, 2019, I spoke on the phone directly with Geoffrey D.

Stiller, M.D. (“Dr. Stiller”), who is a surgeon and provides gender confirmation surgery to patients.

         7.        On April 12, 2019, Ms. Edmo had an initial consultation with Dr. Stiller regarding

options for gender confirmation surgery.

         8.        Prior to speaking with Dr. Stiller on October 21, 2019, I reviewed Dr. Stiller’s

consult note from his initial consultation with Ms. Edmo in April 2019. Attached as Exhibit A

hereto is a true and correct copy of Dr. Stiller’s note regarding his initial consult with Ms. Edmo,

which is in Ms. Edmo’s prison medical chart. I am familiar with the manner medical records are

kept for inmates incarcerated by the Idaho Department of Corrections (“IDOC”). The prison

medical records are made at or near the time reflected in the records and are made by persons with

knowledge of the matters recorded. The medical records, including consult notes with offsite

providers, such as the April 12, 2019 note by Dr. Stiller, are kept in the ordinary course of the

regularly conducted activities of the medical providers caring for inmates incarcerated by the

IDOC, and it is the regular practice of medical providers at the prison site to review such records.

I and other medical experts in my field of medicine regularly rely on such medical records and the

facts, opinions, and data contained therein in helping to determine care and treatment of inmates,

such as Ms. Edmo.

         9.        Upon reviewing Dr. Stiller’s April 2019 consult note, I noticed that he did not make

any determinations as to if any surgeries were medically necessary for Ms. Edmo. I further noticed

that Dr. Stiller’s note indicated he spoke with Ms. Edmo about at least two separate surgery

DECLARATION OF APRIL DAWSON, M.D. IN SUPPORT OF DEFENDANTS’ EXPEDITED MOTION TO
STAY ORDER REQUIRING DEFENDANTS PROVIDE ALL PRE-SURGICAL TREATMENTS AND
RELATED COROLLARY APPOINTMENTS OR CONSULTATIONS NECESSARY FOR GENDER
CONFIRMATION SURGERY [DKT. 225] PENDING APPEAL - 3
4844-3823-0442v3
        Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 4 of 12



options: (1) penile inversion, and (2) colovaginoplasty. Both of these surgeries are considered

vaginoplasties where the surgeon creates a vagina for Ms. Edmo. I also noticed that Dr. Stiller’s

note stated Ms. Edmo was “unsure if she desires a penile inversion with scrotal grafts or

colovaginolplasty.”

         10.       When I spoke with Dr. Stiller on October 21, he confirmed that two options for

vaginoplasty were discussed with Ms. Edmo, the penile inversion and the coloviginoplasty. (Dr.

Stiller acknowledged there is another surgical option, where the male genitalia is removed, but no

vagina is created. This surgical option would be for a patient that did not desire intercourse. It is

my understanding this option was not discussed with Ms. Edmo.) Dr. Stiller told me that the penile

inversion is much a more popular vaginoplasty, but the coloviginoplasty is also an option. He

confirmed he is leaving it up to Ms. Edmo to choose which surgery she wants. Dr. Stiller told me

that Ms. Edmo seemed to be leaning toward choosing the penile inversion surgery at the initial

consult, but was not entirely sure which option she wanted.

         11.       With respect to the penile inversion surgery, Dr. Stiller confirmed with me during

our October 21 telephone call that hair removal (either by laser or by electrolysis) in the genital

area is a part of such surgery. This hair removal process is expected to take 6 to 9 months with

regular treatments approximately every month. In talking with Dr. Stiller and based on my own

medical understanding, the hair can grow back after the first few appointments. However, once

all the treatment sessions are complete over the 6 to 9 months, the hair removal in the treated area

is permanent.

         12.       It is my understanding in talking with Dr. Stiller that hair removal in the genital

  area is not medical necessary as a part of the coloviginoplasty surgery option. After talking with

DECLARATION OF APRIL DAWSON, M.D. IN SUPPORT OF DEFENDANTS’ EXPEDITED MOTION TO
STAY ORDER REQUIRING DEFENDANTS PROVIDE ALL PRE-SURGICAL TREATMENTS AND RELATED
COROLLARY APPOINTMENTS OR CONSULTATIONS NECESSARY FOR GENDER CONFIRMATION
SURGERY [DKT. 225] PENDING APPEAL - 4
4844-3823-0442v3
        Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 5 of 12



Dr. Stiller and based on my own review of medical resources, this is a more complex surgery and

can involve two separate surgeries. Colovaginoplasty is a surgical procedure that involves using

a section of the end of the large intestine (the sigmoid colon) to create a new vagina. The depth of

the vagina with a colovaginoplasty (approximately 7 inches in depth) is more than with a penile

inversion (approximately 5 inches in depth).

         13.       Dr. Stiller told me that hormone therapy will need to be stopped about three weeks

prior to the surgery regardless of whether the surgery is the penile inversion or the

colovaginoplasty. Although it varies from one patient to another, it is my understanding that

symptoms (after the hormone therapy is stopped) can range from sharp mood swings, dizziness

and nausea to the appearance of clearly masculine traits (facial hair, involuntary erections, etc.).

         14.       The Idaho Corizon Regional Office, where I work, has contacted Boise Electrolysis

(who provides genital hair removal) and they have declined to accept Ms. Edmo as a patient.

However, Edmo has been scheduled for laser hair removal at another facility.

         15.       It is my understanding that Dr. Stiller needs referral letters from a treating doctor

(i.e., the doctor provided hormones) and two mental health providers or clinicians for the surgery.

I am not aware of any Corizon employees that can provide these recommendations at this time

based on their medical or mental health judgements. Dr. Alviso is the offsite physician who has

agreed to provide hormone therapy treatment recommendations to inmates, including Ms. Edmo.

Dr. Alviso is not a Corizon employee. It is my understanding that Dr. Alviso is not in a position

to recommend gender confirmation surgery (i.e., a penile inversion or colovaginoplasty) for Ms.

Edmo at this time.




DECLARATION OF APRIL DAWSON, M.D. IN SUPPORT OF DEFENDANTS’ EXPEDITED MOTION TO
STAY ORDER REQUIRING DEFENDANTS PROVIDE ALL PRE-SURGICAL TREATMENTS AND RELATED
COROLLARY APPOINTMENTS OR CONSULTATIONS NECESSARY FOR GENDER CONFIRMATION
SURGERY [DKT. 225] PENDING APPEAL - 5
4844-3823-0442v3
        Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 6 of 12




         I, April Dawson, declare under penalty of perjuryunder the laws of the United States of

America that the foregoing is true and correct.
                          '11+
      DATED this � dayofOctober,2019.



                                                    �                     �
                                             April�




DECLARATION OF APRIL DAWSON, M.D. IN SUPPORT OF DEFENDANTS’ EXPEDITED MOTION TO
STAY ORDER REQUIRING DEFENDANTS PROVIDE ALL PRE-SURGICAL TREATMENTS AND RELATED
COROLLARY
APPOINTMENTS OR CONSULTATIONS NECESSARY FOR GENDER CONFIRMATION SURGERY [DKT.
225] PENDING APPEAL - 6
4844-3823-0442v2
        Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 7 of 12



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the ______ day of October, 2019, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:


 Craig H. Durham                                 Amy Whelan
 Deborah A. Ferguson                             Julie Wilensky
 FERGUSON DURHAM, PLLC                           Alexander Chen
 chd@fergusondurham.com                          National Center for Lesbian Rights
 daf@fergusondurham.com                          awhelan@nclrights.org
 (Counsel for Plaintiff)                         jwilensky@nclrights.org
                                                 AChen@nclrights.org
                                                 (Counsel for Plaintiff)

 Brady J. Hall                                   Dan Stormer
 MOORE ELIA KRAFT & HALL, LLP                    Shaleen Shanbhag
 brady@melawfirm.net                             HADSELL STORMER & RENICK, LLP
 (Counsel for Defendants Idaho Department        lrifkin@hadsellstormer.com
 of Correction, Henry Atencio, Jeff Zmuda,       dstormer@hadsellstormer.com
 Howard Keith Yordy, Richard Craig, and          sshanbhag@hadsellstormer.com
 Rona Siegert)                                   (Counsel for Plaintiff)

 Lori E. Rifkin
 RIFKIN LAW OFFICE
 lrifkin@rifkinlawoffice.com
 (Counsel for Plaintiff)




                                             By: /s/ Dylan A. Eaton
                                                Dylan A. Eaton




DECLARATION OF APRIL DAWSON, M.D. IN SUPPORT OF DEFENDANTS’ EXPEDITED MOTION TO
STAY ORDER REQUIRING DEFENDANTS PROVIDE ALL PRE-SURGICAL TREATMENTS AND
RELATED COROLLARY APPOINTMENTS OR CONSULTATIONS NECESSARY FOR GENDER
CONFIRMATION SURGERY [DKT. 225] PENDING APPEAL - 7
4844-3823-0442v3
Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 8 of 12




                                       EXHIBIT A
Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 9 of 12




                                                            CORIZON 1858
Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 10 of 12




                                                            CORIZON 1859
Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 11 of 12




                                                            CORIZON 1860
Case 1:17-cv-00151-BLW Document 228-2 Filed 10/31/19 Page 12 of 12




                                                            CORIZON 1861
